Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 2-9, 10, and 20 are withdrawn. Claims 1, 4-9, are 11-19 are pending in the instant application and are being examined on the merits.	
Restriction/Election
Applicant’s election of Group I, Claims 1-19, without traverse, in the reply filed on 11/13/2020 is acknowledged.  The election encompasses Claims 1-19 and are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 2-9, and 10 are withdrawn. Claim 20, directed to non-elected invention, is withdrawn.  Applicant’s election of “a surfactant with a hydrophilic-lipophilic balance of about 4 to 9 or 16 to about 30” without traverse is also acknowledged. Applicant’s election without traverse of “ammonium sulfate particles” for the agricultural particles is acknowledged. Applicant’s election without traverse of “a water conditioner’ and “a drift reduction and deposition adjuvant” for the two multifunctional agricultural adjuvant composition is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 was considered by the Examiner.
Priority
This application has a provisional application, 62/796,236 filed on 01/24/2019.

Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as Figure 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear. Therefore, the figure must be referred to as The Figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The drawing is referred to as “Fig. 1” in the Specification [0027], [00121].  Because there is only one figure, it must be referred to as “The Figure”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 is indefinite because of the recitation of “substantially water free”.  The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially water free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides examples [0035] but not limiting definition for “substantially water free”. As such, the metes and bounds of the claim is unclear, and the claim is rejected. To further prosecution, the Examiner will interpret “substantially water free” to mean less than 5% per the example given in the disclosure [0035].
Claim 17 is rejected for indefiniteness.  The claim recites “water-sensitive chemicals” and “initial state”.  While a skilled artisan would be able to understand “water-sensitive chemical” as described in the disclosure, the scope of “initial state” is unclear. The metes and bounds of “initial state” is unclear, and the specification provides no guidance on the “initial state” of “water-sensitive chemicals. The disclosure indicates examples for “initial state” of water-sensitive components to be “e.g. dormant state for the water-activated component or an active state for the water-deactivated component” [0054].  However, these examples and “initial state” are not terms of the art and one skilled in the art will not be able to 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7, which depends on Claim 6, is rejected as being indefinite because it is unclear if the “one or more liquid components” is the same “one or more liquid components” that is referred to in Claim 6 or if it is in addition to the previous methylated seed oil. If the “one or more liquid components” is the same in Claims 6 and 7, then Claim 7 is indefinite because it is redefining the “one or more liquid components” in Claim 6. Claim 7 redefines the “one more liquid components” which is of a significantly broader scope than methylated seed oil, and therefore does not further limit Claim 6 from which it depends. To overcome this, the claim language needs to be clarified to indicate additional liquid components (i.e. in addition to the methylated seed oil), and the claim should recite “further comprising” to clearly indicate that these claimed oils are in addition to the previously claimed methylated seed oil. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

	Claims 1, 4-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardini, M. (WO 2006/133788 A1, 21 December 2006), hereinafter Bernardini, in view of Berg et al. (US 2017/0127668A1, May 11, 2017), hereinafter Berg, and Modaressi, H. and Douglass, A. (US 2006/0264328A1, Nov. 23, 2006), hereinafter Modaressi, as evidenced by Yarveicy, H and Haghtalab, A. (Journal of Dispersion Science and Technology, 2018, V. 39, No. 4, 522-530), and Stevens, P. and Kimberley M. (Pestic. Sci. 1993, 38, 237-245).
Applicants Claims
Applicant claims a multifunctional agricultural adjuvant composition, comprising: one or more liquid components comprising methylated seed oil; one or more ammonium sulfate particles dispersed in the one or more liquid components; and one or more surfactants, at least one of the one or more surfactants exhibiting a hydrophilic-lipophilic balance of about 4 to 9 or 16 to about 30, wherein one or more surfactants are free of non-ionic surfactants; wherein the multifunctional agricultural adjuvant composition is a water conditioner, and a drift reduction and deposition adjuvant; wherein the one or more surfactants comprise one or more ionic or amphoteric surfactants.
Applicant  also claims a  multifunctional agricultural adjuvant composition, comprising: one or more liquid components, the one or more liquid components comprising methylated seed oil; ammonium sulfate particles dispersed in the one or more liquid components at greater than 42%, the one or more solid agricultural particles forming about 0.5 weight percent to about 99 weight percent of the multifunctional agricultural adjuvant composition; wherein the multifunctional agricultural adjuvant composition exhibits one or more desired functions; further comprising one or more ionic or amphoteric surfactants; one or more surfactants having HLB of 4-9 or 16-30; further comprising at least one rheology 
Determination of the scope and content of the prior art (MPEP 2141.01)
Bernardini relates the process for preparing water soluble or dispersible ammonic glyphosate granules for agrochemical application (p. 1, 1st paragraph; p. 4 1st paragraph).  Bernardini recites the need for a process for preparing ammonic glyphosate granules that have no use of anhydrous ammonia or in aqueous solution; having a high productivity; carried out also in a continuous way; allowing to obtain an extrudable mass in low pressure extruders; capable of incorporating in the granule formulation a high surfactant amount in combination with a high glyphosate amount (p. 6, 2nd paragraph). Bernardini teaches addition of glyphosate acid to Broensted base, homogenizing the mixture, adding one or more liquid surfactant, mixing of the mass, extrusion, then drying until a granule having residual moisture of <1% is obtained (p. 7, steps a-f).  The base to be added is preferably ammonium sulfate (AMS), and it is milled before added so as to have particle size of <500 µm (p. 8, 3rd paragraph). Surfactant may be solid or liquid at room temperature, for example betaine derivative or alkoxylated sorbitan ester, amine derivatives of vegetable oils or fat acids; preferably ethoxylated tallow amine (p. 9 3rd paragraph to p. 10, 2nd paragraph). Betaine derivatives include cocamidopropyl betaine which is an amphoteric surfactant as evidenced by the instant disclosure [0045], and has an HLB of 15 as evidenced by Yarveicy and Haghtalab (p. 526, L. Col. 2 paragraphs).  Bernardini expressly teaches the use of ethoxylated tallow amine surfactant (Examples 1, 2, 7) addition to the mixture. According to Bernardini, the surfactant is preferably added in a liquid form to the mixture of ammonium sulfate and glyphosate mixture (p. 9, last sentence). Ethoxylated tallow amine has an HLB of 9, as evidenced by Table 2 in the instant disclosure. The glyphosate taught by Claim 17 as well as the pesticide in Claim 15. Additionally, Bernardini allows the co-formulation of antifoam agents in the granule composition (Claim 1a). 
Thus, Bernardini reads on elements in Claims 1, 5, 8, 11-13, 15-17, and 19. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	The teachings of Bernardini have been set forth supra. 	
	Bernardini is silent on the AMS being dispersed in methylated seed oil, and that the multifunctional agricultural adjuvant composition is a water conditioner and a drift reduction and deposition adjuvant. Bernardini is also silent on the amount of AMS in the composition, and the presence of a rheology modifier.
Berg is in the adjuvant field and cures the deficiency of Bernardini by teaching the dispersion of AMS in liquid. Berg’s invention of stable self emulsifiable alkylated oil based adjuvant is geared towards multiple applications, particularly for agricultural applications (Abstract, [0001]), reading on the liquid component in Claims 1 and 6. Berg exemplifies methylated seed oil [0134], [0137]-[0138], Table 1), thereby expressly teaching this limitation.
Berg recites that primarily oil based adjuvants are typically crop oil concentrates, and that surfactants emulsify the oil in the spray solution and lower the surface tension of the overall spray solution. Lowering the surface tension by addition of surfactants in spray composition result in drift reduction and better adhesion, as evidenced by Stevens and Kimberley; deposition is interpreted by the Examiner to encompass adhesion. Berg recites that water conditioning adjuvants may include buffering agents, antifoam agents, and drift control agents [0002]. Thus, Berg reads on the water conditioning and drift reduction and deposition adjuvant features of instant Claims 1, 18.
Berg’s adjuvant concentrate may be formulated as an emulsifiable concentrate or a micro-emulsion, i.e. dispersion of water, soil and surfactant [0023], and may comprise typically from 2 to 100 cationic, anionic, amphoteric surfactants, for example, ethoxylated sorbitan esters [0013].  The adjuvant composition is prepared as a concentrate which is readily dispersible in water or other chemistries with high solvency which remains in stable emulsion [0135]-[0136]. 
Berg exemplified dispersion and evaporation of glyphosate plus AMS in emulsified alkylated seed oil based adjuvant concentrates on leaf surface ([0145], Figs. 9-13) to demonstrate accelerated penetration of the adjuvant emulsion into a plant ([0084]-[0086]). Berg teaches the dispersion and evaporation of glyphosate plus 2.5% AMS in commercially available methylated seed oil (CSU and CPU, [0138]) and their emulsified alkylated seed oil based adjuvant concentrates as herbicide carrier (Fig. 9-13). Oil amount ranged from 50% to 64% by weight, with water content at less than 4% (Table 1), reading on Claim 16, compared with commercially available products which contained 60-85% high surfactant methylated seed oil [0138], rendering obvious the methylated seed oil and dispersion of AMS in the liquid in Claims 1 and 6, and the seed oil in Claim 7, and the high surfactant oil concentrate in Claim 19.  Berg shows that the alkylated seed oil based buffered adjuvants (Preparation in Table 1) not only created a stable emulsion, but accelerated the penetration time through the wax and stomata of the plant to improve rain fastness ([0146]-[0147], Table 2, Figs. 10-13), exhibiting a desirable function instantly claimed in Claim 6. Furthermore, Berg teaches that methylated and other alkylated seed oil concentrates applied as herbicide carriers have the ability to translocate the herbicide through the plants without negatively affecting the plant or the performance of the herbicide because they have buffer capability and therefore act as water adjuvants ([0005]-[0008], [0144]). The surfactant emulsifies the oil in the spray solution, which lowers the surface tension of the overall spray solution [0003], thereby reading on the limitation of drift reduction and deposition; Lowering the surface tension by addition of surfactants in spray composition result in drift reduction and better adhesion, as evidenced by Stevens and Kimberley; water conditioning adjuvants may include buffering agents, antifoam agents, and drift control agents [0002]. Thus, Berg reads on the water conditioning and drift reduction and deposition adjuvant features of instant Claims 1, 18, and Berg has shown that AMS and glyphosate dispersed in the adjuvant containing methylated seed oil in a composition that is a water conditioner and a drift reduction and deposition adjuvant.
Modaressi is in the same agricultural composition field and relates the invention of pesticide compositions that contain a betaine surfactant, a humectant, and an effective amount of a pesticide, exhibiting reduced foaming and high efficacy (Abstract). Modaressi teaches an adjuvant comprising betaine surfactant, humectants, and ammonium sulfate (Examples 1-18, Claims 1-2); suitable betaine surfactants include cocoamidopropyl betaine [0025]. Other suitable surfactants include anionic surfactants such as ethoxylated sorbitan esters [0049], reading on Claim 4. Suitable humectants are polyhydric alcohols, e.g. glycerin, and polysaccharide humectants such as alkyl polysaccharides, pentoses, high fructose corn syrup, sorbitol and molasses (Examples 1-18, [0029]), which can act as rheology modifiers as evidenced in the instant disclosure [0050].  The composition according to Modaressi may optionally comprise one or more thickeners, which the Examiner also interprets as rheology modifier, such as polysaccharide thickeners including xanthan gum, and polyacrylamide thickener, as well as antifoams, and drift control agents [0049]. Thus, Modaressi renders obvious the “at least one rheology modifier” in Claim 14. 
Modaressi’s composition cures the deficiency of Bernardini regarding the amount of AMS. The composition comprise ammonium sulfate at greater than 0.1% (Claim 2), and typically from about 0.1 – 50% by weight, more typically from about 5 - 40%, and even more typically from about 10 – 35% ([0032], Table 1), which overlaps with the claimed AMS range in Claims 6 and 9.  Modaressi recites that ammonium sulfate is a water conditioning agent typically used in pesticide composition ([0047]-[0048]). Therefore, Claims 1 and 18.  Additionally, Modaressi recites that the suitable solvents for the composition include water, organic solvents, and alkylated seed oils [0046]. 	 
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Berg to Bernardini and arrive at the multifunctional agricultural adjuvant composition instantly claimed comprising the AMS dispersed in the methylated seed oil.  Bernardini teaches a dispersible granule with AMS and surfactant such as amphoteric betaine derivative or tallow amine with an HLB of 9, and that such granule composition provides many benefits including solving technical problems, and decreasing manufacturing and transportation cost (p. 5, 1st paragraph; p. 6, 2nd paragraph).  Berg teaches the dispersion and evaporation of glyphosate plus AMS in commercially available methylated seed oil and their emulsified alkylated seed oil based adjuvant concentrates accelerated penetration in plant leaf, compared with glyphosate with AMS alone. Thus, a skilled artisan would be motivated to combine the teachings of the prior arts and disperse the AMS-containing granule composition taught by Bernardini in alkylated seed oil based adjuvant concentrate, starting with the methylated seed oil as carrier that Berg has exemplified, and tallow amine as exemplified by Berg as the surfactant. One would have been motivated to do so because Berg has shown by examples (Figs. 9-13) that methylated and other alkylated seed oil concentrates applied as herbicide carriers have the ability to translocate the herbicide through the plants without negatively affecting the plant or the performance of the herbicide because of buffer capability, acting as water conditioner, while the surfactant tallow amine taught by Bernardini will emulsify the oil to lower the surface tension, thereby reducing spray drift. 
Modaressi recognizes the combination of amphoteric or anionic surfactant with ammonium sulfate in an adjuvant pesticide composition, and teaches that ammonium sulfate serves as complexing prima facie obvious to one of ordinary skill in the art before the effective filing date and with motivation to incorporate the AMS concentrations taught by Modaressi in the teachings of Bernardini and Berg, dispersing the AMS in a surfactant and seed oil as taught by Berg to increase adhesion and accelerate penetration, while benefitting from the water conditioning properties of AMS as well. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to add a rheology modifier as taught by Modaressi to the agricultural composition derived from Bernardini and Berg’s teaching to serve as thickener and assist in increasing the adhesion by adjusting the surface tension of the solution. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616